Citation Nr: 0410392	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  96-41 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a right 
knee disability.  

3.  Entitlement to an increased rating for a generalized anxiety 
disorder, currently rated 70 percent disabling.  

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of active service during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating determinations in July 1996 and April 1998 by the New 
York, New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 2004, the Board granted the appellant's Motion to Advance 
his appeal on the Board's docket due to his advanced age of 81.  
It is therefore especially unfortunate that (as the representative 
seems to have recognized) the evidentiary record currently before 
the Board is incomplete and requires a remand of this appeal.  

REMAND

The current record includes copies of VA outpatient treatment 
records pertaining to the appellant's treatment at a VA facility 
from 1995 through 1997.  However, in response to the RO's 
development letter of June 12, 2003, the appellant and his 
representative requested that the RO obtain copies of all VA 
outpatient records in support of his appeal.  It was indicated 
that the veteran was receiving regular psychiatric treatments and 
physical therapy from VA.  These medical records could be relevant 
to the claims seeking an increased rating for anxiety, a TDIU, and 
to reopen the claim for service connection for a right knee 
disability.  Unfortunately, the RO failed to obtain any VA 
outpatient treatment records dating from after 1997, thus leaving 
the current record incomplete and necessitating a remand of this 
appeal.  

In addition to contending that his currently diagnosed 
hypertension was directly caused by the service-connected anxiety 
disorder, the appellant has also contended that his hypertension 
may have been aggravated by his service-connected anxiety 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The VA 
psychiatric examiner in June 1996 indicated that it was possible 
that the appellant's anxiety disorder exacerbated his 
hypertension, but this individual did not express an opinion 
concerning the permanent aggravation of that disability by the 
appellant's anxiety disorder.  In March 1997, a VA hypertension 
examiner stated that hypertension could be aggravated by almost 
anything, including an anxiety neurosis; but this individual did 
not specifically address the question of whether the appellant's 
service-connected generalized anxiety disorder has permanently 
aggravated his hypertension, nor did this examiner indicate "the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Allen, 7 
Vet. App. at 448 (1995).  The Board believes that a comprehensive 
medical opinion on this question must be obtained in this case.  

Accordingly, this appeal is remanded to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following further 
actions:  

1.  The RO should obtain and incorporate into the claims file 
copies of all VA outpatient treatment records pertaining to the 
appellant's treatment at the VA Medical Center in Northport, NY, 
after 1997.  

2.  The RO should also issue a letter to the appellant providing 
him with the notice required under 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) pertaining to the current claims, to include 
notice that he should submit any pertinent evidence in his 
possession and submit medical evidence of a nexus between his 
current right knee arthritis his military service.  

3.  The RO should take appropriate steps to obtain a copy of any 
pertinent evidence identified but not provided by the appellant.  

4.  If the RO is unable to obtain a copy of any pertinent evidence 
identified by the appellant, it should so inform the appellant and 
his representative and request them to provide a copy of the 
outstanding evidence.  

5.  The RO should then refer the complete claims file to a VA 
staff physician with appropriate expertise (other than the VA 
hypertension examiner in June 1996 and March 1997) and request 
from that individual a medical opinion, based upon a review of all 
relevant evidence in the claims file, concerning whether it is at 
least as likely as not that the appellant's service-connected 
anxiety disorder has resulted in a permanent increase in severity 
of his hypertension; and, if so, then an estimate of the degree of 
disability resulting from the aggravation.    

6.  The RO should then undertake any other indicated development 
and readjudicate the issues on appeal on a de novo basis without 
reference to prior adjudications dating back to July 1996.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his representative 
should be furnished an appropriate supplemental statement of the 
case and provided the requisite opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument on 
the remanded matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





